Case 1:18-cv-00902-MV-JHR Document 30 Filed 04/30/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

SETTLEMENT CONFERENCE BEFORE MAGISTRATE JUDGE JERRY H. RITTER

Caption: Thomas v. Friedman Recycling Of Albuquerque, et al.
CV 18-0962 MV/JHR

Date & Time: Tuesday, April 30, 2019, at 9:00 a.m.

Appearances for Plaintiff: Appearances for Defendants:

Wayne Suggetth YW” Agnes homey GK

Brian Thomas

Plaintiff in Attendance: Defendants in Attendance:

Michael Thomas Tete. Nawasetee

Yrendo Ture
Mons Eveolman

Others Attending:

S (20lzo(t

___Case settled. Per order filed concurrently, closing documents due on
Case did not settle.

Settlement efforts to be continued on at .

#
SY qsso Hondo Courtroom; Time in Court= kta tofa( Calls w/ couuse| + Sctfenee te

 
